DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: US 10047578 teaches a closed-loop drilling system with only one pump 68, but changes choke settings based on a choke curve; choke valves 34; isolation valve 28; 1st meter 67 but not for gravity/density; 1st pressure sensor 40; 2nd pressure sensor 46 (but doesn’t teach a second pump for injecting calibration fluids, or that the data acquisition and control system generates a choke characteristic curve or data thereof by closing the wellbore isolation valve, engaging the secondary fluid pumping system, varying a commanded choke setting of the choke manifold through a plurality of set points, and recording a pressure drop across the choke valve at each of the set points). US 20110125333 teaches a closed-loop drilling system with primary pump 109, annular sealing system 25, side return port to choke valve 21, second pump 107 but not for injecting calibration fluids, first meter/pressure sensor 101, second sensor 127, data/control 67, 0067 broadly mentions a valve that could be wellbore isolation valve; the choke is adjusted by the controller (but doesn’t teach that the data acquisition and control system generates a choke characteristic curve or data thereof by closing the wellbore isolation valve, engaging the secondary fluid pumping system, varying a commanded choke setting of the choke manifold through a plurality of set points, and recording a pressure drop across the choke valve at each of the set points).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674